—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 7, 1991, convicting him of murder in the second degree (four counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the prosecutor’s summation reference to the defendant’s prior arrest does not warrant reversal. The trial court promptly gave curative instructions directing the jury to ignore the statement. Therefore, any possible prejudice to the defendant was remedied (see, People v Halm, 81 NY2d 819; People v Berg, 59 NY2d 294; People v Arce, 42 NY2d 179). The defendant’s remaining contentions regarding the propriety of other comments made by the prosecutor during summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 189 AD2d 784). In any event, the comments constituted either fair response to the defense counsel’s summation or fair comment on the evidence adduced at trial (see, People v Galloway, 54 NY2d 396; People v Sumpter, 192 AD2d 628).
We also find that the court did not improvidently exercise *630its discretion in imposing consecutive sentences for the murder of the two victims. Given the defendant’s criminal history and lack of remorse, we find that the sentence imposed should not be disturbed (see, People v Terry, 117 AD2d 761; People v Alicea, 99 AD2d 815). Lawrence, J. P., Ritter, Copertino and Santucci, JJ., concur.